DETAILED ACTION
The communication dated 6/12/2019 has been entered and fully considered.
Claims 1-23 were canceled. Claims 24-37 were added. Claims 24-37 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32 and 35
As for claim 26, the punctuation renders the scope of the claim to be indefinite. There is an open parenthesis (line 2) with no corresponding close parenthesis.
Claim 35 recites the limitation "the holding member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims dependent on the above rejected claims are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-27, 31-33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim KR 20130037427 A (henceforth referred to as Kim). Citations to Kim, however, will be made to the NPL document, “KR20130037427A English machine translation.pdf”.
As for claim 24
As for claim 25, Kim further teaches that roller 46 is supported by an installation rib (paragraph [0035]; Fig. 2: part 42), equivalent to the claimed axially supporting portion, provided on a side wall portion side of washing tub 10 (paragraph [0035]; Figs. 1-3).
As for claim 26, Kim further teaches that roller 46 is held by an installation rib (paragraph [0035]; Fig. 2: part 42), equivalent to the claimed holding member, for rotatably supporting roller 46 (in a state where an outer periphery wall surface of roller 46 is partially exposed, to form a roller unit (paragraph [0021]; Fig. 1: part 40), roller unit 40 is detachably attached to washing tub 10 from an inner periphery side of washing tub 10, and installation rib 42 includes a knob portion that is used to be gripped by fingers of a hand when roller unit 40 is attached or detached (paragraph [0035]; Figs. 1-3).
As for claim 27, Kim further teaches that installation rib 42 includes installation grooves (paragraph [0035]; Fig. 2: part 44), equivalent to the claimed bearing portion, that axially supports roller 46 (paragraph [0035]; Figs. 1-3).
As for claim 31, Kim further teaches that a filter (paragraph [0028]; Fig. 1: part 32), equivalent to the claimed cover member, for water passage formation, made of plastic is attached to an internal wall surface of washing tub 10, and roller unit 40 is attached to an installation frame (paragraph [0021]; Fig. 2: part 30), equivalent to the claimed attachment section, of filter 32 (paragraph [0035]; Figs. 1-3).
As for claim 32, Kim further teaches that in installation frame 30 of filter 32, a mounting cover (paragraph [0037]; Fig. 2: part 50), equivalent to the claimed holding section, is provided to maintain a shaft (paragraph [0035]; Fig. 2: part 48) of roller 46 in 
As for claim 33, Kim further teaches that roller 46 has a bearing (paragraph [0040]; Fig. 2: part 52), equivalent to the claimed cylindrical portion, positioned at a shaft center portion and holding a shaft (paragraph [0035]; Fig. 2: part 48), and the opening is disposed at a position away from bearing 52 as viewed from an axial direction (paragraph [0040]; Fig. 2).
As for claim 35, Kim further teaches that in the curved wall provided in installation rib 42, curvature as viewed from above changes near roller 46 (paragraph [0022]; Figs. 1-3).

Allowable Subject Matter
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 34 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711